Citation Nr: 0313829	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-19350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 10 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	J. Kearney, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1994.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1998 RO decision which denied an 
increase in a 10 percent rating for a low back disability.  
The veteran testified at a January 2000 RO hearing, and at a 
February 2002 Board videoconference hearing.  While the case 
was at the Board, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9.  The portion of 
that regulation, giving the Board authority to develop 
evidence, has recently been invalidated.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed.Cir. May 1, 2003).  However, the Board has 
entered a decision in the present appeal, as the result is 
favorable to the veteran.


FINDING OF FACT

The veteran's low back disability produces impairment 
equivalent to pronounced intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 10 percent rating 
for a low back disability.  Relevant identified medical 
records have been obtained to the extent possible, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  Either 
the old or new rating criteria may apply, whichever are more 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

The old criteria, in effect prior to September 23, 2002, 
provided that intervertebral disc syndrome is rated 10 
percent when mild.  It is rated 20 percent when moderate, 
with recurring attacks.  It is rated 40 percent when severe, 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the new rating criteria, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
10 percent rating is assigned when there are incapacitating 
episodes having a total durataion of at least one week but 
less than two weeks during the past 12 months; a 20 perent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as revised in 67 
Fed. Reg. 54345 (2002).

Arthritis established by X-ray findings is rated based on 
limitation of motion of the affected joint, under the 
appropriate limitation of motion code.  When there is 
arthritis with at least some limitation of motion, but which 
would be evaluated as noncompensable under the appropriate 
limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint or group of minor 
joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 
percent rating is the maximum available under this code.  

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  It is rated 20 percent when 
there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 percent rating 
is the maximum available under this code.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  
With regard to sciatic nerve paralysis, a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent 
rating requires moderate incomplete paralysis; a 40 percent 
rating requires moderately severe incomplete paralysis; a 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy; and an 80 percent rating is given 
for complete paralysis, when there is complete paralysis the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

As discussed below, the Board finds that the veteran's 
service-connected low back disorder is 60 percent disabling 
under the old version of Diagnostic Code 5293.  Comparing the 
requirements of new Code 5293 to the evidence of record, the 
Board finds that evaluating the low back disability under new 
Code 5293 would not result in a rating higher than if 
evaluating the condition under the old version of Code 5293.  
With regard to the new version of Code 5293, the evidence 
does not show the required duration of yearly incapacitating 
episodes for a 60 percent rating, and separate ratings under 
orthopedic and neurological codes would not result in a 
combined rating exceeding 60 percent.  The maximum rating 
under orthopedic Code 5292 (limitation of motion of the 
lumbar spine) and Code 5295 (lumbosacral strain) is 40 
percent; and with reference to neurological Code 8520, the 
evidence shows no more than mild (10 percent) or at most 
moderate (20 percent) incomplete paralysis of the sciatic 
nerve (which is present constantly or nearly so).  In view of 
this, the Board has rated the veteran's low back disability 
under the old version of Code 5293.  Karnas, supra.

The evidence shows that during his 1992-1994 active duty, the 
veteran was noted to have degenerative disc disease of L5-S1, 
and this reportedly was one of the reasons for his medical 
discharge (with severance pay) from service.  In 1995, the RO 
granted service connectioni and a 10 percent rating for 
lumbar disc disease.  Later in 1995, the veteran sustained a 
low back injury at work; he was thereafter found to have a 
herniated disc at L5-S1; and because of the disc problem, he 
underwent a lumbar laminectomy in either 1996 or early 1997.  
In 1998, he filed his current claim for an increased rating 
for the low back disability.  In denying the claim, the RO 
reasoned that most of the veteran's current low back problems 
are due to the post-service work injury.

Medical records in recent years show the veteran has received 
regular treatment for his postoperative low back condition.  
He has complained of low back pain which periodically 
radiates to one or both of his lower extremities.  VA 
compensation examinations in 1998 and 2000 collectively 
reflect low back muscle spasm, severe limitation of motion of 
the lumbar spine, low back pain, and some signs of left lower 
extremity radiculopathy.  Low back X-ray and MRI findings in 
recent years include degenerative joint disease and 
degenerative disc disease, with a possible recurrent 
herniated disc at L5-S1.  At his 2000 RO hearing and 2002 
Board hearing, the veteran detailed symptoms from his low 
back condition, and he maintained that they were all the 
result of his service-connected disability, rather than 
mostly due to the post-service work injury.  

At a 2003 VA compensation exmination, the doctor reviewed the 
claims folder and essentially opined that the veteran's 
service-connected low back disc disease predisposed him to 
additional low back disability from the post-service work 
injury, and thus all of his current low back problems should 
be considered service-connected.  After reviewing all the 
evidence, the Board accepts such medical opinion as valid, 
and it has considered all current low back signs and symptoms 
when rating the service-connected low back disability.

The low back findings at the 2003 VA examination are much the 
same as those noted in other medical records pertinent to the 
veteran's appeal for an increased rating.  The 2003 
examination noted severe limitation of motion of the lumbar 
spine (25 degrees flexion, 0 degrees extension, 20 degrees 
left lateral bending, and 25 degrees right lateral bending).  
Complaints and evidence of low back pain were noted, and he 
took medication for pain.  There was moderate paraspinal 
muscle spasm.  A healed surgical scar from the laminectomy 
was present.  On neurological evaluation, there was normal 
lower extremity strength and muscle tone, and sensation was 
generally intact, although pinprick sensation was diminished 
in the left lower extremity S1 dermatome and there was an 
absent left ankle jerk.  The doctor diagnosed postoperative 
degenerative disc disease of the lumbar spine, with chronic 
low back pain, decreased range of motion of the lumbar spine, 
and objective clinical evidence of left S1 radiculopathy.

The old version of Code 5293 for rating intervertebral disc 
syndrome takes into account limitation of motion, including 
limited motion due to pain.  Overall the evidence shows the 
veteran has severe limitation of low back motion due to pain.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995); VAOPGCPREC 36-97.  The medical evidence shows left 
sciatic neuropathy, characteristic pain, demonstrable muscle 
spasm, an absent ankle jerk, and other neurological findings 
corresponding to diseased disc.  The evidence varies on 
whether the veteran's symptoms are persistent with little 
intermittent relief, or whether symptoms are of lesser 
frequency.  Bearing in mind the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that overall there is 
pronounced intervertebral disc syndrome within the meaning of 
the old version of Code 5293, and thus an increased 60 
percent rating for the veteran's low back disability is 
warranted.








ORDER

An increased 60 percent rating for a low back disability is 
granted.  



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

